91 N.Y.2d 825 (1997)
689 N.E.2d 525
666 N.Y.S.2d 555
The People of the State of New York, Respondent,
v.
Anthony Pressley, Appellant.
Court of Appeals of the State of New York.
Argued October 23, 1997.
Decided November 20, 1997.
Frank J. Nebush, Jr., Public Defender of Oneida County, Utica (Esther Cohen Lee of counsel), for appellant.
Michael A. Arcuri, District Attorney of Oneida County, Utica (Timothy P. Fitzgerald of counsel), for respondent.
Chief Judge KAYE and Judges TITONE, BELLACOSA, SMITH, LEVINE, CIPARICK and WESLEY concur.
*826MEMORANDUM.
The order of the Appellate Division should be affirmed.
*827Defendant appeals from an order of the Appellate Division which affirmed an order of County Court that denied defendant's motion under CPL 440.10 to set aside his conviction of murder in the second degree (Penal Law § 125.25 [2]) and criminal possession of a weapon in the fourth degree (Penal Law § 265.01 [2]).
The People concede that they failed to provide a record of judgment of conviction of a witness called by the People at trial (see, CPL 240.45 [1] [b]). In addition, the People concede that the witness in question testified untruthfully about his criminal record during his direct examination. Upon our review of the record, which demonstrated overwhelming evidence of defendant's guilt, we conclude that there is no reasonable possibility that either error contributed to the jury's verdict (see, People v Steadman, 82 N.Y.2d 1, 9; People v Vilardi, 76 N.Y.2d 67, 77).
Order affirmed in a memorandum.